DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .        
 RCE Acknowledgement 
Applicant’s Request for Continued Examination (RCE) dated 11/28/2022 under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114, and the Applicant's RCE submission filed on 28 NOVEMBER 2022 has been entered.           

 Status of Claims 
Claims 22-41 are pending in this instant application per the RCE’s remarks and claim amendments filed on 11/28/2022 by the Applicant, wherein Claims 22 and 32 are two independent claims reciting control system and control method claims with Claims 23-31 and 33-41 dependent on two respective independent claims.  Said RCE’s claim amendments have added all new Claims 22-41, while previous Claims 1-21 are shown as cancelled.             
This Office Action is a non-final rejection in response to the RCE’s remarks and claim amendments filed by the Applicant on 28 NOVEMEBER 2022 for its original application of 15 MARCH 2021 that is titled:    “Community Defined Spaces”.             
Accordingly, newly added Claims 22-41 are now being rejected herein.       

 Claim Objections 
Dependent Claims 31 & 41 are objected to because of the following informalities:  
Claim 31, line 2 recites a limitation “s screen” that is wrong English.  Examiner suggests modifying said limitation to be read as “a screen”, or a similar modification of the Applicant’s own choice.          
Claim 41, line 2 recites a limitation “s screen” that is wrong English.  Examiner suggests modifying said limitation to be read as “a screen”, or a similar modification of the Applicant’s own choice.          
Appropriate correction is required.                   

 Claim Rejections - 35 USC § 112 
The following is a quotation a quotation of 35 U.S.C. 112(b):           
(b)  CONCLUSION  —   The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.            


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:      
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-41 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the Applicant regards as the invention.  Examiner notes the following rejections ---      
Independent new Claim 22, line 1 recites a limitation “for usage of a public road”, and other similar usage of public road limitations in Claim 22, that are unclear and/or indefinite.  Examiner notes that “a public road” within USA means any road or street under the jurisdiction of and maintained by a public authority and open to public travel {per 23 USC §101(a)(22)}, and almost all of public roads within USA are free to use.  Examiner suggests changing the terminology in claims to “usage of a toll road” instead, or a similar modification of the Applicant’s own choice.                
New Claims 23-31, depending from independent Claim 22 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 22.            

Independent new Claim 32, line 1 recites a limitation “for usage of a public road”, and other similar usage of public road limitations in Claim 32, that are unclear and/or indefinite.  Examiner notes that “a public road” within USA means any road or street under the jurisdiction of and maintained by a public authority and open to public travel {per 23 USC §101(a)(22)}, and almost all of public roads within USA are free to use.  Examiner suggests changing the terminology in claims to “usage of a toll road” instead, or a similar modification of the Applicant’s own choice.                
New Claims 33-41, depending from independent Claim 32 directly or indirectly, are rejected because they have at least the same deficiencies/errors as described above, due to their dependency on independent Claim 32.                 
Appropriate correction is required.             

 Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:       
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.              

Claims 22-41 are rejected under 35 U.S.C. 101 because the claimed 
invention is directed to a judicial exception (abstract idea) without significantly more, wherein Claims 22 and 32 are independent control system and control method claims respectively.           
Analysis                         
Claim 22: Ineligible.                        
The claim recites a series of steps.  The claim is directed to a control system 
reciting a series of steps, which is a statutory category of invention (Step 1--YES).        

The claim is analyzed to determine whether it is directed to a judicial exception.   The claim recites the limitations for providing control system for usage over public roads comprised of two computers (first and second) connected to two network interfaces (first and second respectively) that are configured for communication via a network, wherein:    the first network interface of the first computer receives a request of a user of the second computer for a usage right of at least part of a public road for a specific (time) period, purchase the usage right of the at least part of the public road, and permit the usage of the at least part of the public road when the specific period of the usage of the at least part of the public road starts.  These limitations, as drafted, are steps of a system that, under its broadest reasonable interpretation, covers performance of the limitations via a method of organizing human activity such as fundamental economic principles or practices (recited as in ‘exchange rate’ and/or digital currency’), and/or commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), and/or managing behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions), but for the recitation of generic computer/s and/or computer component/s such as the devices/ mobile devices.  These limitations fall under the “certain methods of organizing human activity” group (Step 2A1--YES).                

Next, the claim is analyzed to determine if it is integrated into a practical application.  The claim recites additional elements of providing an authorization and confirming said authorization.  These elements are considered extra-solution activities.  The devices and mobile devices in the steps are recited at a high level of generality, i.e., as generic processors performing generic computer/s and network interface/s functions of processing data (including transmits an exchange rate between a value of a digital currency and the usage right of the at least part of the public road, the exchange rate being calculated in accordance with at least use statistics of past events).  These generic processors are no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  Accordingly, these additional elements do not integrate the abstract idea into a practical application, because they do not impose any meaningful limits on practicing the abstract idea.  Thus, the claim is directed to the abstract idea (Step 2A2--NO).              

Next, the claim is analyzed to determine if there are additional elements in this claim that individually, or as an ordered combination, to include the latest claim amendments, ensure that the claim amounts to significantly more than the abstract ideas (whether claim provides inventive concept).  As discussed with respect to Step 2A2 above, the additional elements in the claim amount to no more than mere instructions to apply the exception using generic computer/s and/or computer component/s.  The same analysis applies here in Step 2B, i.e., mere instructions to apply an exception using a generic computer and/or computer components over a network cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Because the additional elements for transmits an exchange rate between a value of a digital currency and the usage right of the at least part of the public road, the exchange rate being calculated in accordance with at least use statistics of past events, were considered to be extra-solution activities in Step 2A, they are re-evaluated in Step 2B to determine if they are more than what is well-understood, routine and conventional in the field.  The disclosure does not provide any indication that these devices (processors) are anything other than generic processors and the Symantec, TLI, and OIP Techs. court decisions (MPEP 2106.05 (d) (II)) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here).   Also, the Applicant’s own Specification in paras [0040]-[0044] discloses  ---  {“[0040] The computer system 102 may also include a medium reader 112 which is configured to read anyone or more sets of instructions, e.g. software, from any of the memories described herein.   The instructions, when executed by a processor, can be used to perform one or more of the methods and processes as described herein.  In a particular embodiment, the instructions may reside completely, or at least partially, within the memory 106, the medium 20reader 112, and/or the processor 110 during execution by the computer system 102.            
[0041] Furthermore, the computer system 102 may include any additional devices, components, parts, peripherals, hardware, software or any combination thereof which are commonly known and understood as being included with or within a computer system, such as, but not limited to, a network interface 114 and an output device 116.  The output device 116 25may be, but is not limited to, a speaker, an audio out, a video out, a remote control output, a printer, or any combination thereof.             
[0042] Each of the components of the computer system 102 may be interconnected and communicate via a bus 118 or other communication link.  As shown in Figure 1, the components may each be interconnected and communicate via an internal bus.  However, those skilled in the 30art appreciate that any of the components may also be connected via an expansion bus.  Moreover, the bus 118 may enable communication via any standard or other specification commonly known and understood such as, but not limited to, peripheral component interconnect, peripheral component interconnect express, parallel advanced technology 10attachment, serial advanced technology attachment, etc.            
[0043] The computer system 102 may be in communication with one or more additional computer devices 120 via a network 122.  The network 122 may be, but is not limited to, a local area network, a wide area network, the Internet, a telephony network, a short-range network, or 5any other network commonly known and understood in the art.  The short-range network may include, for example, Bluetooth, Zigbee, infrared, near field communication, ultraband, or any combination thereof.  Those skilled in the art appreciate that additional networks 122 which are known and understood may additionally or alternatively be used and that the exemplary networks 122 are not limiting or exhaustive.  Also, while the network 122 is shown in Figure 1 10as a wireless network, those skilled in the art appreciate that the network 122 may also be a wired network.             
[0044] The additional computer device 120 is shown in Figure 1 as a personal computer.   However, those skilled in the art appreciate that, in alternative embodiments of the present disclosure, the computer device 120 may be a laptop computer, a tablet PC, a personal digital 15assistant, a mobile device, a palmtop computer, a desktop computer, a communications device, a wireless telephone, a personal trusted device, a web appliance, a server, an autonomous vehicle, a drone, or any other device that is capable of executing a set of instructions, sequential or otherwise, that specify actions to be taken by that device.  Of course, those skilled in the art appreciate that the above-listed devices are merely exemplary devices and that the device 120 20may be any additional device or apparatus commonly known and understood in the art without departing from the scope of the present disclosure.  For example, the computer device 120 may be the same or similar to the computer system 102.  Furthermore, those skilled in the art similarly understand that the computer device 120 may be any combination of devices and apparatuses.  For example, as described above, the computer device 120 may be, or be included within, an 25autonomous vehicle or a drone.”}  ---  indicates that the concept about transmits an exchange rate between a value of a digital currency and the usage right of the at least part of the public road, the exchange rate being calculated in accordance with at least use statistics of past events.  Accordingly, a conclusion that the aforementioned extra-solution elements are well-understood, routine and conventional activity is supported under Berkheimer options 2 and 3, respectively.             
Viewing the limitations as an ordered combination does not add anything further than looking at the limitations individually.  When viewed either individually, or as an ordered combination, to include the latest claim amendments, the additional elements do not amount to a claim as a whole that is significantly more than the abstract idea itself.  Therefore, the claim does not amount to significantly more than the recited abstract idea (Step 2B--NO), and the claim is not patent eligible.          

The analysis above applies to all statutory categories of the invention including independent control method Claim 32, which perform the steps similar to those of the independent control system Claim 22.  Furthermore, the limitations of dependent control system Claims 23-31, further narrow the independent control system Claim 22 with additional steps and limitations (e.g., a transaction authorizing the user of the second computer to provide the usage right of the at least part of the public road), and do not resolve the issues raised in rejection of the independent control system Claim 22.   Similarly, dependent control method Claims 33-41 also further narrow their independent control method Claim 32.               
Therefore, said Claims 22-41 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.            

 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.              

This application currently names joint inventors.  In considering patentability of the claims the Examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  The Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the Examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.               

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:         

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.    


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.)	Determining the scope and contents of the prior art.         
2.)	Ascertaining the differences between the prior art and the claims at issue.       
3.)	Resolving the level of ordinary skill in the pertinent art.       
4.)	Considering objective evidence present in the application indicating obviousness or nonobviousness.            


Newly added Claims 22-41 are rejected under 35 USC 103 as unpatentable over a combination of references as described below for each claim/ limitation.         
(NOTE:    Latest ‘amendments to the claims’ filed by the Applicant on 11/28/2022 in the RCE are shown as bold additions, and all deletions may not be shown.)       

Exemplary Analysis for Rejection of Claims 22-31  

Independent Claim 22 is rejected under 35 USC 103 as unpatentable over Pub. 
No. US 2022/ 0150257 filed by Simons, Jordan (hereinafter “Simons”) in view of Pub. No. US 2004/ 0254886 filed by Siepen et al. (hereinafter “Siepen”), and as described below for each claim/ limitation.          

Examiner notes that all claims have been copied as recited by the Applicant to keep them readable and whole, even if the limitations within a claim that are not taught explicitly by the primary/previous reference (are noted in parentheses), but these limitations are noted explicitly as taught by a secondary/new reference whenever a secondary/new reference has been used.           

Examiner notes that, for brevity in this rejection, the motivation statement has not been repeated herein every time a secondary reference has been used.       

With respect to new Claim 22, Simons teaches ---           
22.  A control system for usage of a public road, the control system comprising:    
a first computer comprising a first network interface to be connected to a network;   and        
a second computer comprising a second network interface configured to communicate via the network with the first network interface of the first computer, wherein         
the first network interface of the first computer receives a request of a user of the second computer for (a usage right of at least part of a public road), from the second network interface of the second computer, (the usage right of the at least part of the public road having a specific period),               
(see at least:  Simons Abstract and Overview in paras [0004]-[0030];  & para [0059] about {“FIG. 28 illustrates a computing system suitable for implementing the technology disclosed herein, including any of the architectures, processes, operational scenarios, and operational sequences illustrated in the Figures and discussed below in the Technical Description.”};  & para [0079] about {“Server nodes 110-112 comprise one or more servers and devices capable of running a blockchain application.  User devices interacting with server nodes 110-112 may include, but are not limited to, personal computers, mobile phones, handheld devices, tablet computers, desktop computers, laptop computers, wearable computing devices, voting machines, gaming machines, electronic financial exchanges, security systems, transponder, cameras or other imaging devices, key fobs, sensors, access cards, and the like capable of transmitting or receiving wireless data signals encoding information for accessing parking facilities for parking and providing payment for the same, or any other form factor, including any combination of computers or variations thereof.”};  & para [0082] about {“In the parking industry context, parking facility operators may maintain certain records on the blockchain such as GPS locations of parking facility entrances, identifiers (e.g., alphanumeric) of available parking spaces, rates, and parking sales, specials, or promotions as publicly accessible.  In some embodiments, such records are publicly accessible for users who first do one of the following actions:  access a website, subscribe to an email list, download a smartphone app, park at a parking facility for the first time, and the like.  Other records, such as customers' digital wallets, credit/debit card account information, usage history, vehicle identification information, portrait images, and the like may be maintained on the blockchain as private records accessible only by the respective customers and the parking facility operator. …”};  & para [0124] about {“Additionally, each of blockchains 530-532 is associated with a separate access level.  For example, blockchain 530 is a public access blockchain which allows any user interacting with the distributed ledger to view the blocks and data portions stored within each block.  A public  user may be any user interested in viewing parking spaces in one or more parking facilities that are available for the transaction in blockchain 530 and no privacy exists for this portion of data. …… Rate has been stored within blockchain 532 and may be view by parties who are allowed access to the data, such as auditors or controllers.”};  & paras [0215]-[0216] about {“Controller 2800 may include clock 2865, CPU 2870, memory such as read only memory (ROM) 2885 and random access memory (RAM) 2880 and co-processor 2875 among others.  These controller components may be connected to a system bus 2860, and through the system bus 2860 to an interface bus 2835. Further, user input devices 2805, peripheral devices 2810, co-processor devices 2815, and the like, may be connected through the interface bus 2835 to the system bus 2860.  The interface bus 2835 may be connected to a number of interface adapters such as processor interface 2840, input output interfaces (I/O) 2845, network interfaces 2850, storage interfaces 2855, and the like.  ……… Processor interface 2840 may facilitate communication between co-processor devices 2815 & co-processor 2875.  In one implementation, processor interface 2840 may expedite encryption and decryption of requests or data.  Input output interfaces (I/O) 2845 facilitate communication between user input devices 2805, peripheral devices 2810, co-processor devices 2815, and/or the like and components of controller 2800 using protocols such as those for handling audio, data, video interface, wireless transceivers, or the like (e.g., Bluetooth®, IEEE 894a-b, serial, universal serial bus (USB), Digital Visual Interface (DVI), 802.11a/b/g/n/x, cellular, etc.).  Network interfaces 2850 may be in communication with the network 2830.  Through the network 2830, controller 2800 may be accessible to remote terminal devices 2820. …”};  which together are the same as claimed limitations above to include ‘system’, ‘computers’, server and ‘network interfaces’)            

Simons teaches as disclosed above about blockchain, public spaces and public uses, but it may be argued that it may not explicitly disclose about ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’.  However, Siepen teaches them explicitly.           
(see at least:   Siepen Abstract and Summary of the Inventions in paras [0005]-[0016];  & para [0006] about {“According to the present invention, this is achieved in that usage authorization for the data in the vehicle is granted as a function of the road traveled or the area traveled.  The system provides that a playback unit is coupled to a rights analysis unit, in which it is checked whether a location-dependent usage right exists for the encrypted useful data to be played back, so that the useful data may be played back, and whether the vehicle is located in the area or on the road for which a usage authorization exists.”};  & para [0007] about {“The system and method according to the present invention allow encrypted useful data to be made accessible in a locally limited way, so that, for example, the playback of contents protected by DRM methods is coupled to the usage of toll roads or the travel in specific regions. For this purpose, a usage right, which permits the playback of the content only in the event of simultaneous usage of a specific road or a specific area and/or a defined group of roads, is transmitted together with or separately from the actual useful data, which is provided encrypted.”}; & para [0013] about {“A refinement provides that the usage right is granted with a time restriction, so that in addition to the location dependence, there is also a time dependence of the usage authorization.  It is also possible for the usage right to be granted only for a specific road type, for toll roads of a specific operating company in particular, so that the content of the useful data may also be used company-wide.”};  & para [0014] about {“The system for implementing the method provides that a playback unit is coupled to a rights analysis unit, and the rights analysis unit checks whether there is a location-dependent usage right for the encrypted useful data to be played back.  In addition to a simple location dependence, there may also be a road-dependent usage right, so that traveling specific road types authorizes the usage of specific data.  If a usage right exists, the useful data may be played back, and it is checked whether the vehicle is located in the area or on the road for which a usage authorization exists.”};  & para [0022] about {“Rights analysis unit 2 therefore analyzes the right transmitted by the memory unit for digital rights 3 and checks whether the vehicle is located on a road which authorizes a usage of the data. …”};  & para [0024] about {“…… Data carriers may also be distributed freely, however, the protected content of the useful data is only released to an actually authorized user, preferably a user of a toll road, by a usage right being transmitted separately from the useful data.  This usage right allows the usage of the content of the transmitted data on the corresponding toll road and/or highway or within the specific area.”};  & para [0025] about {“…… Subsequently, it is queried at rights analysis unit 2 whether there is a usage right for the data set desired.  Rights analysis unit 2 then checks whether there is a usage right; if so, the conditions for the playback of the data content are checked. …”};  & para [0026] about {“For checking, rights analysis unit 2 analyzes the usage right associated with the particular data content.  If there is a usage right which allows playback only during the use of a specific road, rights analysis unit 2 requests the current status from toll box 5. If this query shows that the vehicle is located on a toll road which is covered by the usage right, rights analysis unit 2 requests the current position from toll box 5. …”};  & para [0029] about {“……… During the application for & setup of a user account for paying the toll fees, a digital right is simultaneously handed over to the customer, on a memory card, for example, which the customer may play in his playback device 1.  During travel on a road section operated by the company, the playback of the broadcast radio program is made possible by the usage right and the DRM system. …”};  & para [0032] about {“Furthermore, it is possible that the usage rights are obtained by the user in the store, via Internet, or by radio before beginning travel and introduced into the vehicle.  This is possible as a replaceable data carrier, PDA, or via a wireless connection. It is also possible for the digital usage rights to be transmitted wirelessly into the vehicle during the usage of the toll road continuously or repeated periodically, so that a precise detection of the duration of the usage is possible.”};  & Claims 13/14/15;  which together are the same as claimed limitations above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’)          

It would have been obvious to an ordinary person of skill in the art at the time invention was made to modify the teachings of Simons with teachings of Siepen.  The motivation to combine these references would be to allow data to be added into the blockchain database by multiple users and changing the recorded data that would require each of these users (or a majority of the users) to agree to the change (see para [0003] of Simons), and to provide the usage right or the license for playing back the file or the streaming data is received separately from the encrypted useful data and typically also from another source and the key for decrypting the useful data and also the usage rights acquired with the license are contained in this license (see para [0004] of Siepen).    


Simons and Siepen teach ---         
the first network interface of the first computer transmits an exchange rate between a value of a digital currency and the usage right of the at least part of the public road, to the second network interface of the second computer, to indicate the exchange rate to the user of the second computer, the exchange rate being calculated in accordance with at least use statistics of past events,               
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and ‘network interfaces’;  & para [0023] about {“In some embodiments, betting transactions or inventory or parking- and other travel-related (e.g., hotel rooms) transactions may be carried out using any cryptocurrency carried in a user's digital wallet (e.g., Ethereal vs. Bitcoin, etc.). In such examples, the embodiments of the disclosure may enable shapeshifting or exchanging values between types of cryptocurrency, or between cryptocurrency and real currency based on an exchange rate maintained by an external data source in communi-cation with the blockchain.  For instance, if a first player only has Bitcoin and bets 2 Bitcoins against a second player who has 300 Ethereum, and the first player wins the bet, the appropriate amount of Bitcoin is automatically deducted from the second player's digital wallet and credited in the converted amount of Ethereum to the first player's digital wallet.  Such automatic currency conversion for payment processing may be applied to the several examples described herein, including the inventory (e.g., parking, retail, etc.) transaction tracking, management, and fulfillment scenarios.  Such a decentralized and automatic currency exchange may operate continuously and without human intervention being required.  The same may equally apply in the disclosed embodiments to artificial intelligence systems and user interfaces for making and taking bets, and for making decisions such as game play, event betting, types of bets and risk/ odds and payouts without human intervention.”};  which together are the same as claimed limitations above to include ‘a digital currency’ or its equivalent, and ‘exchange rate’)           
(see at least:   Siepen ibidem and paras cited above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’)        


Simons and Siepen teach ---         
the first network interface of the first computer receives an intent of the user of the second computer to purchase the usage right of the at least part of the public road at the exchange rate, from the second network interface of the second  computer, and              
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server, ‘network interfaces’ and ‘exchange rate’;  & para [0004] about {“In some embodiments, a blockchain of block entries requested by a plurality of users from user devices is maintained in a distributed network of nodes.  The block entries each comprise a plurality of data portions that are each associated with an access level. …”};  & para [0081] about{“In operation, blockchain network 101 maintains blockchain 120 of block entries requested by a plurality of users from user devices, wherein the block entries each comprise a plurality of portions that are each associated with an access level (step 201).  The blockchain database is maintained by a multitude of independent users spread across blockchain network 101 of server nodes 110-112. …”};  which together are the same as claimed limitations above)         
(see at least:   Shear ibidem and paras cited above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’, and ‘paying’ in para [0029] that is BRI equivalent of ‘purchase’)               


Simons and Siepen teach ---          
the first network interface of the first computer transmits a start instruction to permit usage of the at least part of the public road at the exchange rate, to the second network interface of the second computer, to indicate a permit for the usage of the at least part of the public road, when the specific period of the usage of the at least part of the public road starts, the exchange rate being calculated in accordance with the at least use statistics for the past events.                
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server, ‘network interfaces’ and ‘exchange rate’;  & para [0005] about {“Some embodiments provide for a system for tracking, management, and fulfillment of parking space transactions in a parking facility.  The system can maintain a block-chain (or distributed ledger) of block entries requested by a plurality of users from user devices in a distributed network of nodes.  Examples of users may include customers of the parking facility, and/or an operator of the parking facility. …”};  & para [0063] about{“Examples of the present disclosure describe a system, process, & application for generating a customized view of a blockchain transaction.  A blockchain of block entries requested by a plurality of users from user devices is maintained in a distributed network of nodes. …”};  & para [0075] about {“In a further example, the blockchain of block entries requested by the plurality of users from the user devices is maintained by maintaining a separate block entry for the one or more data portions associated with each of the access levels.  Further in this scenario, the access code in the request is validated to view the one or more block entry for the more or more data portions associated with each of the access levels.  In some implement-ations, the blockchain of block entries requested by the plurality of users from the user devices is maintained by maintaining a separate blockchain for the one or more data portions associated with each of the access levels.  Further in this implementation, the access code in the request is validated to view the one or more block entry for the more or more data portions associated with each of the access levels.”};   & para [0127] about {“In operation, data platform 510 receives block entry 501 which is to be maintained in blocks of blockchains 530-532 (step 601).  Block entry 501 is requested by a user from a user device in the distributed network of nodes and contains the data portions. …”};  & para [0128] about {“… If the access code associated with the requesting user is determined to be public, a customized view (e.g., record 502) will be generated for the requesting user indicating only Space from block entry 501 (step 607).  If the access code associated with the requesting user is determined to be permissive, a customized view will be generated for the requesting user indicating Space and Rate from block entry 501  (step 608).  If the access code associated with the requesting user is determined to be private, a customized view will be generated for the request-ing user indicating all portions of the data from block entry 501 (i.e., Space, Customer, and Rate) (step 609).”};  which together are the same as claimed limitations above)            
(see at least:   Shear ibidem and paras cited above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’, and ‘permits’ in para [0007])           




Dependent new Claims 23-31 are rejected under 35 USC 103 as unpatentable over Simons in view of Siepen as applied to the rejection of independent Claim 22 above, and as described below for each claim/ limitation.             

With respect to new Claim 23, Simons and Siepen teach ---          
23. (New) The control system according to claim 22, wherein the first network interface of the first computer transmits the start instruction two or more times before the specific period starts.                 
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and  ‘network interfaces’;  & para [0019] about {“Recording tracking data in the blockchain for either autonomous or human-driven vehicles used for ground transportation of passengers in a wide variety of contexts further enables real-time updates and tracking of bus, shuttle and/or car states in a single fleet, or across two or more vehicle fleets.  These data can be paired with passenger pick up locations recorded in, and tracked using, the blockchain, where both operators and passengers may utilize the disclosed customized views to conveniently assess operational status, as perform other useful functions like changing pickup locations, providing status updates, and rerouting fleet vehicles according to changing demand or other factors such as traffic conditions and weather.”};  & para [0189] about {“… According to the customer's account data, for example, the application associates the ride request-related data with the name of the passenger making inquiry 2030.  A record of this ride request data is transferred from passenger 2010 to database 2040.  The record is then maintained in blockchain 2060 via server 2050.  It should be noted that in this scenario, the ride request data for the autonomous vehicle 2020 is also recorded on the fleet 2032 receiving end by user 2080, where a record of the transaction indicating the requested vehicle 2020, pick up time and location, and passenger 2010 destination is transferred to database 2042 and maintained in blockchain 2060 via server 2050.  In some embodiments, where the passenger 2010 is not present at the pre-arranged pick up location and a predetermined period of time elapses (e.g., 10 minutes after the pre-arranged pick up time), passenger 2010 must reinitiate the inquiry 2030 in order to be assigned any available autonomous vehicles 2020 from fleet 2032.”};  & para [0217] about {“The firewall can be any number of modules having any combination of hardware and/or software components able to enforce a predetermined set of access rights between a particular set of machines & applications, machines and machines, and/or applications and applications, for example, to regulate the flow of traffic and resource sharing between these varying entities.”};  which together are the same as claimed limitations above to include ‘specific period’)           
(see at least:   Siepen ibidem and paras cited above)         



With respect to new Claim 24, Simons and Siepen teach ---          
24. (New) The control system according to claim 22, wherein the first network interface of the first computer transmits an end instruction to the second network interface of the second computer, to indicate an end of the usage of the at least part of the public road, when the specific period of the usage of the at least part of the public road ends.                  
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and ‘network interfaces’;  & para [0016] about {“Certain passengers of the autonomous vehicles may use them in particular ways, as in hailing the autonomous vehicles from specific locations and at certain times.  Tracking usage patterns of the autonomous vehicles by passengers may enable the owners or operators of the fleet to realize economic efficiencies and enhance users' experiences. …… In addition, the locations of the autonomous vehicles can be associated with specific passengers and their GPS locations can be tracked in real-time, upon request, or at certain time intervals.”};  & para [0189] about {“… In operation, passenger 2010 logged in to their account on a smartphone application submits an inquiry 2030 about whether an autonomous vehicle 2020 is available from fleet 2032 for a ride at a certain time and to a desired destination.  Passenger 2010 enters their desired pick up date and time at a specified location that is served by an autonomous vehicle fleet 2032, along with their requested ride destination.”};  which together are the same as claimed limitations above to include ‘two or more times’)            
(see at least:   Siepen ibidem and paras cited above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’;  & para [0027] about {“Alternatively, the useful data set is transmitted to rights analysis unit 2 and decrypted there.  In order to be able to delimit the region of playback as precisely as possible, it is enquired at regular intervals in the rights analysis unit whether the conditions for the playback of the useful data set are still provided, in particular, whether the usage time has expired and whether the vehicle is still located in the specific area in which the usage right was granted.”};  which together are the same as claimed limitations above to include ‘an end instruction’)        



With respect to new Claim 25, Simons and Siepen teach ---          
25. (New) The control system according to claim 24, wherein the first network interface of the first computer transmits the end instruction two or more times before the specific period ends.              
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and ‘network interfaces’;  & para [0019] about {“Recording tracking data in the blockchain for either autonomous or human-driven vehicles used for ground transportation of passengers in a wide variety of contexts further enables real-time updates and tracking of bus, shuttle and/or car states in a single fleet, or across two or more vehicle fleets.  These data can be paired with passenger pick up locations recorded in, and tracked using, the blockchain, where both operators and passengers may utilize the disclosed customized views to conveniently assess operational status, as perform other useful functions like changing pickup locations, providing status updates, and rerouting fleet vehicles according to changing demand or other factors such as traffic conditions and weather.”};  & para [0114] about {“Revenue control equipment in parking facility 400 may include the aforementioned console 422 and associated devices and subsystems such as camera(s) 420, receiver(s) 428 and sensors 418. …… Revenue control controls ticketing, access control, access cards, rates, taxes, statistics and analytics, performance, parking controls (access gates, e.g., 424, 426), auditing functions, web and mobile payment interfaces, printers, and the like.”};  & para [0116] about {“In an example, a registered customer having a transmitter 432 in or on their vehicle may be used to associate charging usage statistics (e.g., time on/off or charging energy delivered to the electric vehicle) with the customer's account with the parking facility 400.  These charging station 436-related data may be recorded in the blockchain and the payment due for use of the charging station 436 may be automatically determined and deducted from the customer's payment credentials recorded in the blockchain.”};  
which together are the same as claimed limitations above to include real-time use statistics showing start and end of usage, and to include ‘two or more times’)           
(see at least:   Siepen ibidem and paras cited above to include ‘an end instruction’)           



With respect to new Claim 26, Simons and Siepen teach ---          
26. (New) The control system according to claim 22, wherein the first computer processes a transaction authorizing the user of the second computer, to provide the usage right of the at least part of the public road, after the first network interface of the first computer receives the intent to purchase the usage right of the at least part of the public road.                  
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and ‘network interfaces’)    
(see at least:   Siepen ibidem and paras cited above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’)         



With respect to new Claim 27, Simons and Siepen teach ---          
27. (New) The control system according to claim 22, wherein the request for the usage right of the at least part of the public road includes at least a location on the public road.                
(see at least:   Simons ibidem and paras cited above)         
(see at least:   Siepen ibidem and paras cited above to include ‘a usage right of at least part of a public road’ and ‘the usage right of the at least part of the public road having a specific period’)           



With respect to new Claim 28, Simons and Siepen teach ---          
28. (New) The control system according to claim 25, wherein the usage right of the at least part of the public road specifies at least a location on the public road.      
(see at least:   Simons ibidem and paras cited above)                   
(see at least:   Siepen ibidem and paras cited above to include ‘a usage right of at least part of a 
public road’ and ‘the usage right of the at least part of the public road having a specific period’)       



With respect to new Claim 29, Simons and Siepen teach ---          
29. (New) The control system according to claim 22, wherein the first computer is configured to perform as a sever.           
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, ‘server’ and ‘network interfaces’)             
(see at least:   Siepen ibidem and paras cited above)       



With respect to new Claim 30, Simons and Siepen teach ---          
30. (New) The control system according to claim 22, wherein the second computer comprises two or more computers.           
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and ‘network interfaces’;  & para [0079] about {“Server nodes 110-112 comprise one or more servers and devices capable of running a blockchain application.  User devices interacting with server nodes 110-112 may include, but are not limited to, personal computers, mobile phones, handheld devices, tablet computers, desktop computers, laptop computers, wearable computing devices, voting machines, gaming machines, electronic financial exchanges, security systems, transponder, cameras or other imaging devices, key fobs, sensors, access cards, and the like capable of transmitting or receiving wireless data signals encoding information for accessing parking facilities for parking and providing payment for the same, or any other form factor, including any combination of computers or variations thereof.”};  & para [0109] about {“……  Such image data may be transmitted to a local or remote computing system or server for image processing analysis by known letter and number character recognition techniques to determine the identity of the vehicle & the parking customer associated with it. …”};  which together are the same as claimed limitations above to include ‘two or more computers’)        
(see at least:   Siepen ibidem and paras cited above)       



With respect to new Claim 31, Simons and Siepen teach ---          
31. (New) The control system according to claim 22, wherein the second computer has s screen.                 
(see at least:   Simons ibidem and paras cited above to include ‘system’, ‘computers’, server and ‘network interfaces’;  & para [0109] about {“…. In some embodiments, the image or video data acquired by camera 420 is used to determine the vehicle and customer identities using two or more of the portrait photographs, biometrics, mobile phone (e.g., providing data in the form of a screen displayed barcode), the license plate 440 number, and the VIN. …”};  & para [0219] about {“…… User input devices 2805 may include card readers, fingerprint readers, joysticks, keyboards, microphones, mouse, remote controls, retina readers, touch screens, sensors, and/or the like. …”};  which together are the same as claimed limitations above to include ‘screen’)       
(see at least:   Siepen ibidem and paras cited above)       




With respect to new Claims 32-41, the limitations of these control method claims  are rejected under 35 USC 103 based on the exemplary analysis above for the rejection of control system Claims 22-31 as described above using cited references of Simons and Siepen, because the limitations of these control method Claims 32-41 are commensurate in scope to limitations, and thus duplicates, of the above rejected control system Claims 22-31 as described above.         

 Response to Arguments 
Applicant's RCE remarks and claim amendments dated 28 NOVEMBER 2022 with respect to the rejection of newly added Claims 22-41 have been carefully considered, but they are not persuasive and do not put these amended claims in a condition ready for Allowance.  Thus, the rejection of amended Claims 22-41, as described above, is being maintained herein with some modifications in this Office Action, where needed to provide clarification in response to the Applicant’s claim amendments and remarks by adding new Siepen reference and additional citations/ paras from already used reference (Simons) that have been added in response to the Applicant’s latest claim amendments (RCE of 11/28/2022).          

In response to the Applicant’s arguments of 11/28/2022 traversing the rejection under 35 USC 101 on pages 8-10, Examiner respectfully disagrees.  Examiner clarifies that the instant application is not a technological improvement, but it is an improvement of a business need/idea.  Furthermore, the Applicant’s arguments stating on upper-half of page 10 --- “that the above-noted additional feature is not disclosed or taught by any of the cited references” is without merit;  because said feature is part of newly added independent Claims 22 and 32, and as described above, it is at least taught by the combination of previous Simons reference and newly added Siepen reference.        

Applicant's arguments of 08/16/2022 with respect to rejection of Claims 1, 4-6, 19 & 21 on pages 10-15 under 35 USC 103 have been considered, but they are moot in view of the new ground/s of rejection (Grush reference), which was necessitated by the Applicant's ‘amendments to the claims’ and/or arguments.  See MPEP § 706.07(a).         

In response to the Applicant’s arguments of 08/16/2022 traversing the rejection under 35 USC 101 on pages 6-9, Examiner respectfully disagrees.  Examiner clarifies that the instant application is nothing more than an improvement of an abstract idea.          

 Examiner Request 
The Examiner requests, in response to this Office Action (OA), support must be shown for language added to any original claims on amendment and any new claims,  
i.e., indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the Examiner in prosecuting this application.  When responding to this OA, the Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending, in reply to a rejection of claims in an application or patent under reexamination, the Applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The Applicant or patent owner must also show how the amendments avoid such references or objections.       

 Conclusion 
The prior art made of record and not relied upon, listed in Form 892, that is considered pertinent to the Applicant's disclosure and review for not traversing already issued patents and/or claimed inventions by the claims of the current invention of the Applicant.  Please Note that Form 892 contains more references than those cited in the rejection above under 35 USC 103, and all the references cited on said Form 892 are relevant to this application that form a part of the body of prior art.         

The Examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. The Applicant should consider the entire prior art as applicable as to the limitations of the claims;  and said prior art includes references with synonyms for terms used in the claims that have been interpreted under the BRI (broad reasonable interpretation) procedures of the Office.  It is respectfully requested from the Applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.           

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Sanjeev Malhotra whose telephone number is (571) 272-7292.  The Examiner can normally be reached during Monday-Friday between 8:30-17:00 hours on a Flexible schedule.                  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, the Applicant is encouraged to contact the Examiner directly.            
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s 
supervisor, Alexander Kalinowski, can be reached on (571) 272-6771.  The facsimile/fax phone number for the organization, where this application or proceeding is assigned, is 571-273-8300.          
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.              

 Electronic Communications 
Prior to initiating the first e-mail correspondence with an Examiner, Applicant is 
responsible for filing a written statement with the USPTO in accordance with MPEP §502.03 II.  All received e-mail messages including e-mail attachments shall be placed into this application’s record.  The Examiner’s e-mail address is provided below at the end of this Office Action.             

 /S.M./        Examiner, Art Unit 3691          sanjeev.malhotra@uspto.gov         


/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3693